FILED
                             NOT FOR PUBLICATION                            JUL 19 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MID-COAST MARINE, INC.; SAIF                     No. 10-72798
CORPORATION,
                                                 BRB No. 09-0136
              Petitioners,

  v.                                             MEMORANDUM *

DIRECTOR, OFFICE OF WORKERS
COMPENSATION PROGRAMS;
UNITED STATES DEPARTMENT OF
LABOR,

              Respondents,

  and

JERRY W. UTTERBACK,

              Claimant.



                     On Petition for Review of an Order of the
                              Benefits Review Board

                             Submitted July 13, 2011 **
                                Portland, Oregon

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: PREGERSON, WARDLAW, and M. SMITH, Circuit Judges.

      Petitioners Mid-Coast Marine, Inc. and SAIF Corporation appeal a final

Order of the Benefits Review Board of the United States Department of Labor (the

Board) that awarded employer-paid attorney’s fees to claimant–Respondent Jerry

Utterback and his attorney Charles Robinowitz. Because the parties are familiar

with the factual and procedural history of this case, we repeat only those facts

necessary to resolve issues raised in the appeal. We have jurisdiction under 33

U.S.C. § 921(c), and we affirm.

      In this case, the Board followed its published decision on reconsideration in

a May 2010 Order in Christensen v. Stevedoring Services of America, 44 Ben. Rev.

Bd. Serv. 39 (2010). Not every fee award warrants an exhaustive recitation of

competing evidence. Christensen v. Stevedoring Servs. of Am., 557 F.3d 1049,

1055 (9th Cir. 2009). No such recitation was required here. The relevant

community and reasonable rate in this case were not distinct from those the Board

identified in Christensen. The Oregon Bar Survey takes into account two key

factors, “relevant community” (Portland) and “market rate” (plaintiff’s civil

litigation), that we directed the Board to use in Christensen, 557 F.3d at 1054–55.

The Board explained why it discounted Petitioners’ evidence as well as the reasons

to adhere to the May 2010 Christensen Order. The Board also had a sufficient


                                          2
record from which to conclude that insurance defense rates were not representative

of Robinowitz’s practice, especially in light of volume discounts and statutory

caps.

        We have considered Petitioners’ remaining arguments and hold that they do

not alter our conclusions. Accordingly, the Order of the Benefits Review Board is

AFFIRMED.




                                         3